Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 03/15/2022 in which claim 1 is presented for examination. 
Response to Arguments
In view of applicant’s amendment, the search has been updated and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments, see page 1 of “remarks”, filed on 3/15/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes numbering throughout that makes the claim complicated to follow.  It is recommended that applicant remove the numbering within the claim and instead just use indentations (if necessary) to separate the claimed elements (for example, please remove 1) through 4) under both a) and b) of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “a common center point of the helmet” in line 9 and it is unclear as to the position of this claim limitation. There is no disclosure in the specification as originally filed, which includes the original written description, original claims and original drawings, that  shows or describes “a common center point of the helmet” .  It is unclear what exactly where or what the applicant is referring to as a “common center point”, therefore this limitation is considered as new matter. For purpose of examining “a common center point of the helmet” is considered as the circled area in the annotated Figure below.

    PNG
    media_image1.png
    484
    521
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US6154889A) in view of Lewis Jr et al. (GB2434303A) (herein after Lewis). 
Regarding claim 1, Moore discloses a helmet to be worn during sports comprising (Figs 1-8; Col 1, lines 13-24) a unitary inner cushion (Fig 7, liner #14; Col 5; lines 61-67) having an open section (See annotated Fig 1 below) that distinguishes the rear section of the inner cushion from the front section of the inner cushion (Annotated Fig 1 below); and a plurality of curvature relief cutouts (Fig 7; notch #60 or See annotated Fig 1 below) distributed around the front section of the inner cushion, each radiating down along lines, each line originating at a common center point of the helmet (Annotated Fig 1 below); and 

    PNG
    media_image2.png
    416
    975
    media_image2.png
    Greyscale

Annotated Fig 1 of Moore

a unitary outer shell (Fig 2, shell #12) into which the inner cushion (Figs 1 and 8) can be inserted, the outer shell having: (See annotated Fig 2 below) a front section conforming to the shape of the front section of the unitary inner cushion; a rear section conforming to the shape of the rear section of the unitary inner cushion; an open section conforming to the shape of the open section of the unitary inner cushion; and 4) at least one curvature relief cutout (Fig 2; slits 36 or See annotated Fig 2 below) distributed around the front section of the outer shell conforming to the shape of the relief cutouts of the unitary inner cushion (Annotated Fig 2 below).
 
    PNG
    media_image3.png
    432
    919
    media_image3.png
    Greyscale

Annotated Fig 2 of Moore

However, Moore is silent to a front section having a first thickness and a rear section having a second thickness greater than the first section.
Lewis teaches a front section having a first thickness; (See below Annotated Fig-3, 18 Front section, first thickness, pg. 13, line 3-10) and a rear section having a second thickness greater than the first section; (See below Annotated Fig-3, 30 Rear section, second thickness, pg. 13, line 3-10).

    PNG
    media_image4.png
    291
    598
    media_image4.png
    Greyscale

Annotated Fig 3 of Lewis
Moore and Lewis are considered analogous art to the claimed invention because they are in the same field of invention, helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the inner cushion of the helmet of Moore to include the cushion characteristics from the helmet of Lewis to provide comfort fitting to a wearer’s head which will provide protection and help with the force of impact during a crash.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732